10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00454-EJY Document 13 Filed 06/11/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 2:21-mj-00454-EJY

Plaintiff, Order Directing Probation to Prepare
a Criminal History Report
v. [Proposed]

JOSUE IVAN OROZCO-BECERRA,
aka “Josue Orozco,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served:

IT IS HEREBY ORDERED that the U.S. Probation Office is directed to prepare a
report detailing the defendant’s criminal history.

DATED this {ee day of June, 2021.

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00454-EJY Document 13 Filed 06/11/21 Page 2 of 3

 

 

 

 

——— FILED ——_RECENVI
ENTERED —~seRvenlon
COUNSEL/PARTIES OF RECORD
CHRISTOPHER CHIOU JUN 11 2021
Acting United States Attorney
Nevada Bar Number 14853 “CLERK US DISTRIGT C
JARED L. GRIMMER DISTRICT OF NEVADA Rr
Assistant United States Attorney BY: = ——__. DEP ITY

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

Tel: (702) 388-6336

Fax: (702) 388-6418
jared.1.grimmer@usdoj.gov

Attorneys for the United States

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No. 2:21-mj-00454-EJY
Plaintiff, Stipulation for an Order
Directing Probation to Prepare
v. a Criminal History Report

JOSUE IVAN OROZCO-BECERRA,
aka “Josue Orozco,”

Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
Chiou, Acting United States Attorney, and Jared L. Grimmer, Assistant United States
Attorney, counsel for the United States of America, and Joanne L. Diamond, Assistant
Federal Public Defender, counsel for Defendant JOSUE IVAN OROZCO-BECERRA, that
the Court direct the U.S. Probation Office to prepare a report detailing the defendant’s
criminal history.

This stipulation is entered into for the following reasons:

1. The United States Attorney’s Office has developed an early disposition

program for immigration cases, authorized by the Attorney General pursuant to the

 

 
10
i]
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:21-mj-00454-EJY Document 13 Filed 06/11/21 Page 3 of 3

PROTECT ACT of 2003, Pub. L. 108-21. Pursuant to this program, the government has
extended to the defendant a plea offer in which the parties would agree to jointly request an
expedited sentencing immediately after the defendant enters a guilty plea.

2. The U.S. Probation Office cannot begin obtaining the defendant’s criminal
history until after the defendant enters his guilty plea unless the Court enters an order
directing the U.S. Probation Office to do so. Such an order is often entered in the minutes of
a defendant's initial appearance when charged by indictment.

3. The U.S. Probation Office informs the government that it would like to begin
obtaining the criminal history of defendants eligible for the early disposition program as
soon as possible after their initial appearance so that the Probation Office can complete the
Presentence Investigation Report by the time of the expected expedited sentencing.

4. Accordingly, the parties request that the Court enter an order directing the
U.S. Probation Office to prepare a report detailing the defendant’s criminal history.

DATED this 11th day of June, 2021.

 

Respectfully submitted,
CHRISTOPHER CHIOU
Acting United States Attorney
/s/ Joanne L. Diamond /s/ Jared L, Grimmer
JOANNE L. DIAMOND JARED L. GRIMMER
Assistant Federal Public Defender Assistant United States Attorney
Counsel for Defendant JOSUE IVAN
OROZCO-BECERRA

 
